         Case 4:11-cv-06714-YGR Document 407 Filed 02/11/21 Page 1 of 12


1    PAUL J. RIEHLE (SBN 115199)
     paul.riehle@faegredrinker.com
2    FAEGRE DRINKER BIDDLE &
     REATH LLP
3    Four Embarcadero Center, 27th Floor
     San Francisco, CA 94111
4    Telephone: (415) 591-7500
     Facsimile: (415) 591-7510
5
     VANESSA A. LAVELY (pro hac vice)
6    vlavely@cravath.com
     CRAVATH, SWAINE & MOORE LLP
7    825 Eighth Avenue
     New York, New York 10019
8    Telephone: (212) 474-1000
     Facsimile: (212) 474-3700
9
     Attorneys for Plaintiff Epic Games, Inc.
10
     [Additional counsel on signature page]
11

12                                UNITED STATES DISTRICT COURT
13                              NORTHERN DISTRICT OF CALIFORNIA
14                                         OAKLAND DIVISION
15                                              Case No. 4:20-cv-05640-YGR-TSH
     EPIC GAMES, INC.,
16                Plaintiff, Counter-defendant, Case No. 4:11-cv-06714-YGR-TSH
17                     v.                       Case No. 4:19-cv-03074-YGR-TSH
     APPLE INC.,
18
                      Defendant, Counterclaimant.
19                                                   STIPULATED [PROPOSED]
     IN RE APPLE IPHONE ANTITRUST                    SUPPLEMENTAL PROTECTIVE
20                                                   ORDER GOVERNING DISCOVERY
     LITIGATION
                                                     FROM SPOTIFY
21                                                   *As Modified by the Court*
22   DONALD R. CAMERON, et al.,
                                         Plaintiffs, Hon. Yvonne Gonzalez Rogers
23
                           v.                        Hon. Thomas S. Hixson
24   APPLE INC.,
25                                      Defendant.

26

27

28
                     STIPULATED [PROPOSED] SUPPLEMENTAL PROTECTIVE ORDER
                                 GOVERNING DISCOVERY FROM SPOTIFY
             CASE NOS. 4:11-CV-06714-YGR-TSH, 4:19-CV-03074-YGR-TSH, 4:20-CV-05640-YGR-TSH
           Case 4:11-cv-06714-YGR Document 407 Filed 02/11/21 Page 2 of 12


1            WHEREAS the parties to In re Apple iPhone Antitrust Litigation and Cameron v. Apple Inc.
2    agreed to a Stipulated Protective Order on January 6, 2020 (Case No. 4:11-cv-06714-YGR, Dkt. No.
3    195; Case No. 4:19-cv-03074-YGR, Dkt. No. 81);
4            WHEREAS the Court entered the Stipulated Protective Order on January 9, 2020 (Case No.
5    4:11-cv-06714-YGR, Dkt. No. 199; Case No. 4:19-cv-03074-YGR, Dkt. No. 85) (the “Protective
6    Order”);
7            WHEREAS, parties to Epic Games, Inc. v. Apple Inc. agreed that the terms of the Stipulated
8    Protective Order in Cameron v. Apple Inc. and In re Apple iPhone Antitrust Litigation should also
9    apply in Epic Games, Inc. v. Apple Inc. (Case No. 4:20-cv-05640, Dkt. No. 110) (collectively, the
10   “Litigations”), and the Court entered a stipulated protective order in Epic Games, Inc. v. Apple Inc.
11   on October 2, 2020 with identical terms (Case No. 4:20-cv-05640, Dkt. No. 112);
12           WHEREAS Paragraph 10(a) of the Protective Order states that “[t]he terms of this Order are
13   applicable to information produced by a Non-Party in this action” and that “[n]othing in these
14   provisions should be construed as prohibiting a Non-Party from seeking additional protections”;
15           WHEREAS Parties to the Litigations have served subpoenas on Spotify USA Inc.
16   (“Spotify”) 1;
17           WHEREAS Spotify is willing to produce competitively sensitive information in response to
18   subpoenas served on it in these Litigations, subject to certain additional protections beyond those set
19   forth in the Protective Order and that the Parties to the Litigations agree to;
20           WHEREFORE, IT IS HEREBY ORDERED that documents produced by Spotify in
21   connection with the Litigations shall be further subject to the following provisions (the
22   “Supplemental Protective Order”):
23

24

25

26    1
          The term “Spotify” shall include any entity that responds to subpoenas served on Spotify USA
          Inc. in the Litigations. References to “competitors” within this Supplemental Protective Order
27        shall be interpreted to mean competitors of Spotify USA Inc. and its parents and subsidiaries.
                                                         1
28
                        STIPULATED [PROPOSED] SUPPLEMENTAL PROTECTIVE ORDER
                                    GOVERNING DISCOVERY FROM SPOTIFY
                CASE NOS. 4:11-CV-06714-YGR-TSH, 4:19-CV-03074-YGR-TSH, 4:20-CV-05640-YGR-TSH
          Case 4:11-cv-06714-YGR Document 407 Filed 02/11/21 Page 3 of 12


1    A.       GENERAL PROVISIONS
2             1.       The definitions, terms and provisions contained in the Protective Order shall be
3    incorporated herein by reference as though fully set forth herein; provided, however, that in the event
4    of a conflict between any definition, term or provision of this Supplemental Protective Order and any
5    definition, term or provision of the Protective Order, this Supplemental Protective Order will control
6    with respect to such conflict.
7             2.       The definitions, terms and provisions contained in this Supplemental Protective Order
8    shall apply only to those Discovery Materials produced by Spotify, and nothing herein shall provide
9    any rights or protections to the Parties to the Litigations beyond those set forth in the Protective
10   Order.
11   B.       ADDITIONAL DEFINITIONS
12            1.       Business Consultant: a consultant advising on or involved in competitive decision-
13   making.
14            2.       Party Expert: with respect to “SPOTIFY HIGHLY CONFIDENTIAL – OUTSIDE
15   COUNSEL EYES ONLY”, a person with specialized knowledge or experience in a matter pertinent
16   to the Litigations who: (1) has been retained by a Party or its counsel to serve as an expert witness or
17   as a consultant in this action; (2) is not a current employee or current Business Consultant of a Party,
18   Spotify, or of any Spotify competitor, or otherwise currently involved in competitive decision-
19   making for a Party, Spotify, or for any Spotify competitor; (3) has not, within the 12 months
20   preceding the entry of this Protective Order, been an employee or Business Consultant of a Party,
21   Spotify, or Spotify’s competitor, or otherwise been involved in competitive decision-making for a
22   Party, Spotify, or Spotify’s competitor; and (4) at the time of retention, is not anticipated to become
23   an employee or Business Consultant of a Party, Spotify, or of any Spotify competitor, or to be
24   otherwise involved in competitive decision-making for a Party or for any Spotify competitor. If,
25   while this action is pending, a Party learns that any of its retained experts or consultants as defined
26   herein is anticipating to become, or has become, an employee or Business Consultant of Spotify or
27
                                                          2
28
                           STIPULATED [PROPOSED] SUPPLEMENTAL PROTECTIVE ORDER
                                       GOVERNING DISCOVERY FROM SPOTIFY
                   CASE NOS. 4:11-CV-06714-YGR-TSH, 4:19-CV-03074-YGR-TSH, 4:20-CV-05640-YGR-TSH
          Case 4:11-cv-06714-YGR Document 407 Filed 02/11/21 Page 4 of 12


1    any Spotify competitor, or otherwise involved in competitive decision-making for Spotify or any
2    Spotify competitor, the Party learning such information shall promptly disclose the information to
3    Spotify.
4           3.       “SPOTIFY HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL EYES ONLY”
5    Information or Items: extremely sensitive “Confidential Information or Items” produced by Spotify
6    and that contain algorithms and source code; non-public, commercially sensitive customer lists or
7    communications; non-public financial, marketing, or strategic business planning information; current
8    or future non-public information regarding prices, costs, margins, or other financial metrics;
9    information relating to research, development, testing of, or plans for existing or proposed future
10   products; non-public information concerning Spotify’s data protection practices and security
11   protocols; evaluation of the strengths and vulnerabilities of Spotify’s product offerings, including
12   non-public pricing and cost information; confidential contractual terms, proposed contractual terms,
13   or negotiating positions (including internal deliberations about negotiating positions) taken with
14   respect to Spotify or competitors to Spotify; information relating to pending or abandoned patent
15   applications that have not been made available to the public; confidential submissions to
16   governmental entities describing Spotify’s legal positions or theories; personnel files; sensitive
17   personally identifiable information; and communications that disclose any such information,
18   disclosure of which to a Party or another Non-Party would create a substantial risk of serious harm
19   that could not be avoided by less restrictive means.
20   C.     ADDITIONAL PROTECTIONS FOR ACCESS TO AND USE OF SPOTIFY
21   PROTECTED MATERIALS
22          1.       Manner of Designating “SPOTIFY HIGHLY CONFIDENTIAL – OUTSIDE
23   COUNSEL EYES ONLY” Information or Items. Designation in conformity with this Supplemental
24   Protective Order requires:
25                   a)     for information in documentary form (e.g., paper or electronic documents, but
26   excluding transcripts of depositions or other pretrial or trial proceedings), that Spotify affix the
27
                                                          3
28
                         STIPULATED [PROPOSED] SUPPLEMENTAL PROTECTIVE ORDER
                                     GOVERNING DISCOVERY FROM SPOTIFY
                 CASE NOS. 4:11-CV-06714-YGR-TSH, 4:19-CV-03074-YGR-TSH, 4:20-CV-05640-YGR-TSH
          Case 4:11-cv-06714-YGR Document 407 Filed 02/11/21 Page 5 of 12


1    legend “SPOTIFY HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL EYES ONLY” to each page
2    of any document for which Spotify seeks protection under this Supplemental Protective Order. If
3    only a portion or portions of the material on a page qualifies for protection, Spotify also must clearly
4    identify the protected portion(s) (e.g., by making appropriate markings in the margins).
5                   If Spotify makes original documents or materials available for inspection, it need not
6    designate them for protection until after the inspecting Party has indicated which material it would
7    like copied and produced. During the inspection and before the designation, all of the material made
8    available for inspection shall be deemed “SPOTIFY HIGHLY CONFIDENTIAL – OUTSIDE
9    COUNSEL EYES ONLY.” After the inspecting Party has identified the documents it wants copied
10   and produced, Spotify must determine which documents, or portions thereof, qualify for protection
11   under this Supplemental Protective Order. Then, before producing the specified documents, Spotify
12   must affix the appropriate legend (“SPOTIFY HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL
13   EYES ONLY”) to each page that contains such material. If only a portion or portions of the material
14   on a page qualifies for protection, Spotify also must clearly identify the protected portion(s) (e.g., by
15   making appropriate markings in the margins).
16                  b)       for testimony given in deposition or in other pretrial or trial proceedings not
17   involving the Court, that Spotify identify on the record, before the close of the deposition, hearing, or
18   other proceeding, all protected testimony. When it is impractical to identify separately each portion
19   of testimony that is entitled to protection and it appears that substantial portions of the testimony may
20   qualify for protection, Spotify may invoke on the record (before the deposition, hearing, or other
21   proceeding is concluded) a right to have up to 21 days to identify the specific portions of the
22   testimony as to which protection is sought. Only those portions of the testimony that are
23   appropriately designated for protection within the 21 days shall be covered by the provisions of this
24   Supplemental Protective Order. Alternatively, Spotify may specify, at the deposition or up to 21 days
25   afterwards if that period is properly invoked, that the entire transcript shall be treated as “SPOTIFY
26   HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL EYES ONLY.” With respect to trial, Spotify
27   can petition the Court for appropriate protective measures which shall be requested in advance of
28   evidence being taken.
                                                          4
                       STIPULATED [PROPOSED] SUPPLEMENTAL PROTECTIVE ORDER
                                   GOVERNING DISCOVERY FROM SPOTIFY
               CASE NOS. 4:11-CV-06714-YGR-TSH, 4:19-CV-03074-YGR-TSH, 4:20-CV-05640-YGR-TSH
          Case 4:11-cv-06714-YGR Document 407 Filed 02/11/21 Page 6 of 12


1                    Spotify and the Parties shall give the other parties notice if they reasonably expect a
2    deposition, hearing, or other proceeding to include “SPOTIFY HIGHLY CONFIDENTIAL –
3    OUTSIDE COUNSEL EYES ONLY” Information or Items so that the other parties can ensure that
4    only authorized individuals who have signed the “Acknowledgment and Agreement to Be Bound”
5    (Exhibit A) are present at those proceedings. The use of a document as an exhibit at a deposition
6    shall not in any way affect its designation as “SPOTIFY HIGHLY CONFIDENTIAL – OUTSIDE
7    COUNSEL EYES ONLY.”
8                    Transcripts containing “SPOTIFY HIGHLY CONFIDENTIAL – OUTSIDE
9    COUNSEL EYES ONLY” Information or Items shall have an obvious legend on the title page that
10   the transcript contains such material, and the title page shall be followed by a list of all pages
11   (including line numbers as appropriate) that have been designated as “SPOTIFY HIGHLY
12   CONFIDENTIAL – OUTSIDE COUNSEL EYES ONLY”. Spotify shall inform the court reporter of
13   these requirements. Any transcript that is prepared before the expiration of a 21-day period for
14   designation shall be treated during that period as if it had been designated “SPOTIFY HIGHLY
15   CONFIDENTIAL – OUTSIDE COUNSEL EYES ONLY” in its entirety unless otherwise agreed.
16   After the expiration of that period, the transcript shall be treated only as actually designated.
17                   (c) for information produced in some form other than documentary and for any other
18   tangible items, that Spotify affix in a prominent place on the exterior of the container or containers in
19   which the information or item is stored the legend “SPOTIFY HIGHLY CONFIDENTIAL –
20   OUTSIDE COUNSEL EYES ONLY.” If only a portion or portions of the information or item
21   warrant protection, Spotify, to the extent practicable, shall identify the protected portion(s).
22          2.       Disclosure of “SPOTIFY HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL EYES
23   ONLY” Information or Items. Unless otherwise ordered by the Court or permitted in writing by
24   Spotify, a Party may disclose any information or item designated “SPOTIFY HIGHLY
25   CONFIDENTIAL – OUTSIDE COUNSEL EYES ONLY” only to:
26

27
                                                          5
28
                         STIPULATED [PROPOSED] SUPPLEMENTAL PROTECTIVE ORDER
                                     GOVERNING DISCOVERY FROM SPOTIFY
                 CASE NOS. 4:11-CV-06714-YGR-TSH, 4:19-CV-03074-YGR-TSH, 4:20-CV-05640-YGR-TSH
          Case 4:11-cv-06714-YGR Document 407 Filed 02/11/21 Page 7 of 12


1                    (a)    the Party’s Outside Counsel of Record in this action, as well as employees of
2    said Outside Counsel of Record to whom it is reasonably necessary to disclose the information for
3    these Litigations and who have signed the “Acknowledgement and Agreement to be Bound” that is
4    attached to the Protective Order as Exhibit A;
5                    (b)    Designated House Counsel of the Party, but only in the event that (i)
6    information designated “SPOTIFY HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL EYES
7    ONLY” is incorporated into and necessary to a Party’s work product that is to be filed or served in
8    these Litigations; (ii) the Party discloses to Spotify the relevant excerpts from the work product that
9    include the information designated “SPOTIFY HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL
10   EYES ONLY” prior to disclosure to Designated House Counsel of the Party; (iii) the Party identifies
11   by name and job title the Designated House Counsel with whom such work product will be shared for
12   the purpose of reviewing and approving the work product in advance of filing or service; and (iv)
13   Spotify provides consent to the disclosure, which shall not unreasonably be withheld;
14                   (c)    Party Experts (as defined in this Supplemental Protective Order) (1) to whom
15   disclosure is reasonably necessary for these Litigations and (2) who have signed the
16   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
17                   (d)    the Court and its personnel;
18                   (e)    court reporters and their staff, professional jury or trial consultants, and
19   Professional Vendors to whom disclosure is reasonably necessary for these Litigations and who have
20   signed the “Acknowledgment and Agreement to be Bound” (Exhibit A); and
21                   (f)    the author or recipient of a document containing the information.
22          3.       All other provisions of the Protective Order, including Paragraphs 2, 3, 4, 5.3, 6, 7.1,
23   9, 10, 11, 12, 13, and 14 apply mutatis mutandis to information designated “SPOTIFY HIGHLY
24   CONFIDENTIAL – OUTSIDE COUNSEL EYES ONLY” to the same extent as they apply to
25   information designated as “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”; except
26   that the provision in Paragraph 3 of the Protective Order providing that any use of Protected Material
27
                                                           6
28
                         STIPULATED [PROPOSED] SUPPLEMENTAL PROTECTIVE ORDER
                                     GOVERNING DISCOVERY FROM SPOTIFY
                 CASE NOS. 4:11-CV-06714-YGR-TSH, 4:19-CV-03074-YGR-TSH, 4:20-CV-05640-YGR-TSH
           Case 4:11-cv-06714-YGR Document 407 Filed 02/11/21 Page 8 of 12


1    at trial shall be governed by a separate agreement or order shall not apply to information designated
2    “SPOTIFY HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL EYES ONLY”. Unless otherwise
3    ordered by the Court or expressly permitted by Spotify, no Party seeking to introduce documents or
4    information designated “SPOTIFY HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL EYES
5    ONLY” into the record at trial may disclose the materials to any persons other than those identified in
6    Paragraph C.2. of this Supplemental Protective Order.
7    ///
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                                        7
28
                       STIPULATED [PROPOSED] SUPPLEMENTAL PROTECTIVE ORDER
                                   GOVERNING DISCOVERY FROM SPOTIFY
               CASE NOS. 4:11-CV-06714-YGR-TSH, 4:19-CV-03074-YGR-TSH, 4:20-CV-05640-YGR-TSH
         Case 4:11-cv-06714-YGR Document 407 Filed 02/11/21 Page 9 of 12


1    IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
2    Dated: February 4, 2021           By:    /s/ Vanessa A. Lavely
                                              CRAVATH, SWAINE & MOORE LLP
3                                             Christine Varney (pro hac vice)
                                              Katherine B. Forrest (pro hac vice)
4                                             Gary A. Bornstein (pro hac vice)
                                              J. Wesley Earnhardt (pro hac vice)
5                                             Yonatan Even (pro hac vice)
                                              Lauren A. Moskowitz (pro hac vice)
6                                             Vanessa A. Lavely (pro hac vice)
                                              M. Brent Byars (pro hac vice)
7                                             825 Eighth Avenue
                                              New York, New York 10019
8                                             Telephone: (212) 474-1000
                                              Facsimile: (212) 474-3700
9                                             cvarney@cravath.com
                                              kforrest@cravath.com
10                                            gbornstein@cravath.com
                                              yeven@cravath.com
11                                            lmoskowitz@cravath.com
                                              mbyars@cravath.com
12
                                              FAEGRE DRINKER BIDDLE & REATH LLP
13                                            Paul J. Riehle (SBN 115199)
14                                            Attorneys for Plaintiff Epic Games, Inc.
15   Dated: February 4, 2021           By:    /s/ Nicole Castle
                                              MCDERMOTT WILL & EMERY LLP
16                                            Michelle Lowery (SBN 302882)
                                              2049 Century Park East, Suite 3200
17                                            Los Angeles, CA 90067
                                              Telephone (310) 277-4110
18                                            mslowery@mwe.com
19                                            MCDERMOTT WILL & EMERY LLP
                                              Peter John Sacripanti (pro hac vice)
20                                            John J. Calandra (pro hac vice)
                                              Nicole Castle (pro hac vice)
21                                            340 Madison Avenue
                                              New York, NY 10173
22                                            Telephone: (212) 547-5400
                                              psacripanti@mwe.com
23                                            jcalandra@mwe.com
                                              ncastle@mwe.com
24

25

26

27
                                                   8
28
                      STIPULATED [PROPOSED] SUPPLEMENTAL PROTECTIVE ORDER
                                  GOVERNING DISCOVERY FROM SPOTIFY
              CASE NOS. 4:11-CV-06714-YGR-TSH, 4:19-CV-03074-YGR-TSH, 4:20-CV-05640-YGR-TSH
         Case 4:11-cv-06714-YGR Document 407 Filed 02/11/21 Page 10 of 12


1                                             MCDERMOTT WILL & EMERY LLP
                                              Elizabeth Rodd (pro hac vice)
2                                             200 Clarendon Street
                                              Boston, MA 02116
3                                             Telephone: (617) 535-4000
                                              erodd@mwe.com
4
                                              Attorneys for Defendant Apple Inc.
5

6    Dated: February 4, 2021           By:    /s/ Rachele R. Byrd
                                              WOLF HALDENSTEIN ADLER
7                                             FREEMAN & HERZ LLP
                                              RACHELE R. BYRD (190634)
8                                             BRITTANY N. DEJONG (258766)
                                              750 B Street, Suite 1820
9                                             San Diego, CA 92101
                                              Telephone: 619/239-4599
10                                            Facsimile: 619/234-4599
                                              WOLF HALDENSTEIN ADLER
11                                            FREEMAN & HERZ LLP
                                              MARK C. RIFKIN (pro hac vice)
12                                            MATTHEW M. GUINEY (pro hac vice)
                                              270 Madison Avenue
13                                            New York, New York 10016
                                              Telephone: 212/545-4600
14                                            Facsimile: 212/545-4677
15                                            Consumer Plaintiffs’ Interim Class Counsel

16   Dated: February 4, 2021           By:    /s/ Robert F. Lopez
                                              HAGENS BERMAN SOBOL SHAPIRO LLP
17                                            Steve W. Berman (pro hac vice)
                                              Robert F. Lopez (pro hac vice)
18                                            1301 Second Ave., Suite 2000
                                              Seattle, WA 98101
19                                            Telephone: (206) 623-7292
                                              Facsimile: (206) 623-0594
20                                            steve@hbsslaw.com
                                              robl@hbsslaw.com
21
                                              HAGENS BERMAN SOBOL SHAPIRO LLP
22                                            Shana E. Scarlett (SBN 217895)
                                              715 Hearst Avenue, Suite 202
23                                            Berkeley, CA 94710
                                              Telephone: (510) 725-3000
24                                            Facsimile: (510) 725-3001
                                              shanas@hbsslaw.com
25
                                              Developer Plaintiffs’ Interim Class Counsel
26

27
                                                   9
28
                      STIPULATED [PROPOSED] SUPPLEMENTAL PROTECTIVE ORDER
                                  GOVERNING DISCOVERY FROM SPOTIFY
              CASE NOS. 4:11-CV-06714-YGR-TSH, 4:19-CV-03074-YGR-TSH, 4:20-CV-05640-YGR-TSH
        Case 4:11-cv-06714-YGR Document 407 Filed 02/11/21 Page 11 of 12


1    PURSUANT TO STIPULATION, IT IS SO ORDERED.
2

3            February 11, 2021
     DATED: ________________                 __________________________________________
4                                            HON. YVONNE GONZALEZ ROGERS
                                             United States District Judge
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                                  10
28
                     STIPULATED [PROPOSED] SUPPLEMENTAL PROTECTIVE ORDER
                                 GOVERNING DISCOVERY FROM SPOTIFY
             CASE NOS. 4:11-CV-06714-YGR-TSH, 4:19-CV-03074-YGR-TSH, 4:20-CV-05640-YGR-TSH
         Case 4:11-cv-06714-YGR Document 407 Filed 02/11/21 Page 12 of 12


1                            DECLARATION REGARDING CONCURRENCE
2           I, Vanessa A. Lavely, am the ECF User whose ID and password are being used to file this

3    document. In compliance with Civil Local Rule 5-1(i)(3), I hereby attest that each of the signatories

4    identified above has concurred in this filing.

5

6    Dated: February 4, 2021                CRAVATH, SWAINE & MOORE LLP
                                                By: /s/ Vanessa A. Lavely
7                                                   Vanessa A. Lavely
                                                    Attorney for Plaintiff Epic Games, Inc.
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                                       11
28
                       STIPULATED [PROPOSED] SUPPLEMENTAL PROTECTIVE ORDER
                                   GOVERNING DISCOVERY FROM SPOTIFY
               CASE NOS. 4:11-CV-06714-YGR-TSH, 4:19-CV-03074-YGR-TSH, 4:20-CV-05640-YGR-TSH
